Title: To George Washington from Solms, 4 August 1785
From: Solms und Tecklenberg, Friedrich Christoph, Graf zu
To: Washington, George

 

Sir
de la Fortresse de Konigstein en Saxe 4 Augt 1785

I owe you this Satisfaction the more Complete, that I have tried it for a long time My General, & My Heroe I have Just Received your Picture, & I am entirely taken up to give it a Sufficient embellishment by Placing it between the King of Prussia, & his Illustrious Brother Henry. You See, that this is a Trio very Harmonical, I would willingly have thank’d you for your great Complaisance, but I dare not, as I Could not have express’d myself in Writing in Proportion to the thanks that is due. It must be that the Picture resembles, for I regard it, as the greatest Ornament of my Fortress. I Shew it to all the Strangers, amongst whome Some are French & Some are English, many have had the Happiness of Being acquainted with you. I am with the Greatest Respect Your Excellency’s Most Obedt Servt

Le Comte de Solme


I must yet inform you, that for to Complete my Happiness the Picture of your Excellency arrived in Saxe upon my Birth Day.

